              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
SARAH MELVILLE,                                               Civil Action No.: 21-cv-396

                               Plaintiff,                     COMPLAINT

               -against-
                                                              Jury Trial Demanded
BLUE LABEL APPAREL, LLC
d/b/a BORNFLY d/b/a
OVED APPAREL CORPORATION d/b/a
COLUMBIDAE COOP, LLC, EVAN DAVIS,
and DAMIAN DOLLY,

                        Defendants.
____________________________________

   PLAINTIFF Sarah Melville by her attorney Goddard Law PLLC, whose offices are located at

39 Broadway, Suite 1540, New York, New York 10006, alleges upon knowledge with respect to

herself, and upon information and belief as to all other matters, as follows:

                                  PRELIMINARY STATEMENT

         1.    This is civil action brought on behalf of Plaintiff Sarah Melville against Defendant

Blue Label Apparel LLC d/b/a “BornFly” d/b/a Oved Apparel Corporation d/b/a Columbidae

Coop, LLC, (“Defendant Blue Label”) for gender, religious, and disability discrimination and

retaliation in violation of Title VII and the Americans with Disabilities Act, and against Defendant

Blue Label, Evan Davis (“Defendant Davis”), and Damian Dolly (“Defendant Dolly”)(collectively

“Defendants”) for gender, religious, and disability discrimination and retaliation in violation of the

New York State Human Rights Law and the New York City Human Rights Law, together with

any and all other causes of action which can be reasonably inferred from the facts as set forth

below.




                                                  1
            Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 2 of 32




                                            PARTIES

       2.      Plaintiff Sarah Melville (hereinafter “Plaintiff ”) is a Jewish female citizen of the

United States who, at all times relevant herein, suffered from a disability and/or was perceived as

disabled, and who currently resides in Syosset, New York and at all relevant times worked in New

York, New York.

       3.      Plaintiff was, at all times relevant herein, an “employee” of Defendants within the

meaning of all relevant Federal, State and local laws.

       4.      As a Jewish woman with a disability and/or perceived disability, she is a member

of a protected class within the meaning of all relevant Federal, State and local laws including, but

not limited to, Title VII, the Americans with Disabilities Act, the New York State Human Rights

Law, and the New York City Human Rights Law.

       5.      Upon information and belief, at all times relevant herein, Defendant Blue Label is

a corporation organized under the laws of the State of New York with headquarters and/or offices

at 31 West 34th Street, Suite 401, New York, New York 10001.

       6.      Upon information and belief, at all times relevant herein, Defendant Davis is the

President of Blue Label, and manages, runs, and operates Defendant Blue Label. At all times

relevant, Defendant Davis was Plaintiff’s supervisor and worked at Defendant Blue Label’s

headquarters and/or offices at 31 West 34th Street, Suite 401, New York, NY 10001.

       7.      Upon information and belief, at all times relevant herein, Defendant Dolly was

Director of Design at Defendant Blue Label. At all times relevant, Defendant Dolly was Plaintiff’s

supervisor and worked at Defendant Blue Label’s headquarters and/or offices at 31 West 34th

Street, Suite 401, New York, NY 10001.




                                                 2
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 3 of 32




       8.      All Defendants were, at all times relevant herein, Plaintiff’s “employer” within the

meaning of all relevant Federal, State and local laws, including but not limited to Title VII, the

Americans with Disabilities Act, the New York State Human Rights Law, and the New York City

Human Rights Law.

                                 FACTUAL BACKGROUND

        9.     Plaintiff was hired by Defendant Blue Label in and around January 2014, and was

given the title “Assistant Fashion Designer.” Plaintiff was responsible for “design work,” which

included several tasks, including organizing fabric swatches for sampling, commenting on all

samples in sampling stages, assisting other members of the design team with cleaning the

worktable, communicating with factories, and creating technical packages.

       10.     Defendant Blue Label utilized an open workspace floor plan, which included a large

open space with desks and tables where employees were seated. Due to the open workspace floor

plan, all employees, managers, and the President of the company Evan Davis (“Defendant Davis”),

Director of Design Damian Dolly (“Defendant Dolly”) and later, Director of Production Ashod

Spendjian (“Director Spendjian”), co-workers Alex Song ("Employee Song") and Robert Hayes

("Employee Hayes") regularly heard each other’s conversations

      Plaintiff is Subjected to a Hostile Work Environment at Defendant Blue Label

       11.     Shortly after beginning her employment with Defendant Blue Label, Plaintiff

noticed that the atmosphere was extremely hostile and discriminatory, and a discriminatory “old

boy’s environment.

       12.     Plaintiff’s male co-workers openly and routinely discussed viewing pornography,

masturbation, sex, female and male genitalia, female employee’s breast size, “boob jobs” (elective




                                                3
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 4 of 32




breast surgery), sexually transmitted diseases, “strippers” and “prostitutes,” Defendant Dolly’s sex

life, and they expressed homophobic and transphobic views.

       13.     They used the words “You’re retarded” to insult each other, referred to wearing a

full marching pants, shirt and jacket set as “going full retard” and used what they believed to be

the voice that someone with disabilities, or with Down’s Syndrome, would allegedly use in a

disparaging manner, ridiculing and insulting disabled persons.

       14.     Additionally, Plaintiff’s male co-workers and supervisors regularly and loudly

played music with highly offensive and misogynistic lyrics. The songs included continued

references to “d*cks,” “cl*ts,” “p*ssy,” and “tips.” Defendant Dolly regularly played such music

and he played it at an extremely high volume.

       15.     Plaintiff repeatedly expressed her discomfort with the lewd conversations and the

disturbing, loud music while she worked, but her objections were ignored.

       16.     Despite her obvious discomfort, her male coworkers purposefully said outrageous

things in front of her and even went so far as to attempt to involve her in the offensive discussions.

       17.     On many occasions, Director Dolly inappropriately touched female employees,

including an occasion where he made a photocopy of his own hand, taped it to a stick, and used it

to touch a female employees rear end. See Exhibit 1, annexed hereto.

       18.     Upon information and belief, they found her discomfort amusing and went out of

their way to make her more uncomfortable, for example asking her whether or not she thought a

particular co-worker had a large penis, and regularly making “jokes” to her about a particular

employee having a “micro-penis.”

       19.     Plaintiff repeatedly objected to the conversations by saying such things as, “Are

we really talking about this in the office right now?” “Are you really saying these things to me?”



                                                  4
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 5 of 32




“This is really not appropriate for the office,” “Please don’t say things like that to me,” and “Please

don’t say things like that in front of me.” Her co-workers and supervisors simply laughed at her

and continued the inappropriate conversations in front of her and making comments to her.

       20.     When Plaintiff began working at Defendant Blue Label, three other women worked

in the office. The women objected to the clearly sexist and misogynistic behavior, but they were

ignored or ridiculed when they did so. Though they were clearly uncomfortable, they also

sometimes tried to fit in by going along with the jokes to “choose their battles.”

       21.     One of the women who worked there had a particular issue with the fact that

Defendant Dolly and Marketing Employee Clive Srail (“Mr. Srail”) talked at length about the fact

that Mr. Srail said that he was having sex with a woman who called him “Daddy.” He stated that

he told her to keep calling him Daddy and that she repeatedly called him Daddy after that. He also

imitated the woman calling him Daddy while having sex. One of Plaintiff’s coworkers became

extremely upset and repeatedly asked him to stop saying “Daddy,” but in response, he simply said

it more.

       22.     The female employee became more and more agitated, and was clearly having a

traumatic response to Mr. Srail’s continued use of the word “Daddy.” She got so upset that she

had to leave work. After the female co-worker left, Mr. Srail joked, “Oh gee, now I’ve done it,”

and he and Defendant Dolly continued to laugh uproariously.

       23.     Plaintiff responded, “You just really upset her, all you had to do was stop saying

that word and you couldn’t do it. Why is this so hard for you? She is clearly traumatized, and there

is a real reason behind her reaction, so just stop saying it.”

       24.     Defendant Dolly and Mr. Srail reacted angrily and reprimanded Plaintiff for getting

involved in something “that was not her business” and that “didn’t have anything to do with her.”



                                                   5
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 6 of 32




Plaintiff reminded them that she and everyone else heard these conversations due to the open floor

plan, and again begged them to stop talking about things that clearly upset their coworker. They

laughed and completely ignored her objections to their sexist and discriminatory comments.

       25.     Upon information and belief, there was no Human Resources office for Plaintiff to

report anything to, and in any case, all of the Supervisors were aware of, but did nothing about the

hostile and discriminatory environment Plaintiff was subjected to at Defendant Blue Label.

             Non-Jewish Employees Make Discriminatory Comments About Jews
                           and Plaintiff’s Exercise of Religion

       26.     Plaintiff was the only Jewish person at Defendant Blue Label, and was open about

the fact that she was Jewish to her employees and managers.

       27.     Defendant Blue Label’s managers and employees, who were, upon information and

belief, not Jewish, asked her bizarre and offensive questions about Jewish people, saying,

disparagingly “Don’t Jewish people believe in Hell?” or other questions. They also specifically

“forgot” that Plaintiff did not eat pork or shellfish because of her religious beliefs when her

supervisors bought lunch for everyone, .about her beliefs that singled out Plaintiff’s religion as

allegedly bizarre or not “normal.” Plaintiff felt humiliated that she was being singled out for these

strange and discriminatory questions about her faith.

       28.      Employees joked disgustingly about Orthodox Jews allegedly having to “have sex

through a hole in a sheet,” and other Orthodox practices They rolled their eyes and bitterly

complained that Jewish employees at Defendant Blue Label’s parent company were permitted to

leave work early on Fridays for the Sabbath, and that Jewish employees could take off for “too

many” Jewish holidays.




                                                 6
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 7 of 32




       29.     When Plaintiff told her managers that she would have to leave at 6:00 or 7:00 pm

to go to a Sabbath dinner, they rolled their eyes, scolded her, and said that she had “too much work

to do.” Plaintiff felt pressure to keep her job, and so she regularly cancelled her Sabbath plans.

                      Plaintiff is Treated Differently Due to her Gender

       30.     Shortly after beginning her employment with Defendant Blue Label, Plaintiff

noticed that she was treated less well than her male coworkers. She was routinely assigned menial

tasks that her male co-workers were not ordered to do. Especially egregiously, she was made the

“cleaning lady” of the office and ordered to keep the shared work space clean and organized, even

when the messes were made by her male co-workers, including trash that her male co-workers

generated and purposefully left on the table for her to clean. Male employees then ordered her to

clean up their mess, and criticized her for not cleaning up after them. Upon information and belief,

male employees were never asked to do cleaning tasks, and in fact Plaintiff was ordered to clean

up after the male employees.

       31.     Upon information and belief, Defendant Blue Label considered these tasks to be

“women’s work,” and assigned them to Plaintiff because she is female. When directed to clean up

after one of her male co-workers, usually by Defendant Dolly, Plaintiff regularly pointed out that

she had not made the mess and that this was her male co-workers “trash” or “garbage.” In

response, Defendant Dolly exasperatedly told her that Defendant Davis did not like messes and

had that it was “her job” to keep the office clean.

       32.     Plaintiff was also regularly yelled at by one of her male co-workers, whereas this

co-worker never yelled at the male members of her team. Because the co-worker yelled at Plaintiff

in the open-seating plan and in front of the whole team , Defendant Dolly was witness to the yelling

and was also witness to how humiliated Plaintiff was. Instead of stepping in, Defendant Dolly



                                                  7
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 8 of 32




made it clear that he found the confrontations extremely amusing. When Plaintiff asked Defendant

Dolly to step in and address the issues between herself and the male co-worker, Defendant Dolly

refused to do so. Upon information and belief, Defendant Dolly would not have allowed a male

employee to be regularly yelled at and humiliated in front of the entire staff.

                    Plaintiff’s Boss Makes a Sexual Advance Towards Her

       33.     In or about 2014, Plaintiff was horrified when she received a notification that her

supervisor Defendant Dolly had “liked” her on a dating website, which indicated that he was

interested in dating her.

       34.     Disgusted, Plaintiff chose not to answer this obvious proposition to have a romantic

or sexual relationship with her, but was ashamed because of the sexual harassment in her boss’s

advance towards her. She felt humiliated and violated, and knew that if she did talk about it with

him or report this to Defendant Davis, she would suffer ridicule by the male teammates and

managers, and fury from Defendant Dolly.

      Defendant Davis Acknowledges the Hostile Work Environment But Fails to Act

       35.     In or around the fall of 2015, Plaintiff pulled Defendant Davis aside privately and

had a meeting with him to discuss the unprofessional behavior in the office and how uncomfortable

it made her feel, in the hopes that he would do something about it. Plaintiff specifically stated that

the music and the inappropriate conversations about sex made her feel very uncomfortable.

       36.     During the meeting, Defendant Davis, who sat in the open seating plan with all of

the employees, acknowledged that he was well aware of the inappropriate conversations and music

in the office, and that he also felt uncomfortable about it and did not like it. During the

conversation he told Plaintiff that “if [Defendant BornFly] wasn’t doing so well, I would just shut

[the office] down, because [the environment] is that bad.” He then told her that he avoided coming



                                                  8
              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 9 of 32




into the office because of the inappropriate conversations and that he disliked the loud, offensive

music as well.

       37.       Plaintiff also told Defendant Davis that she was being yelled at in front of the entire

team by one of her male co-workers and that Defendant Dolly refused to do anything about it.

       38.       Defendant Davis then changed the topic of the conversation and told Plaintiff that

it would be “better for her career [at Defendant Blue Label]” if she took a more production-focused

path. In response, Plaintiff objected, and stated that she had been hired with the job title of

“Designer” to do design work, and not production work, and wanted to do more design work. She

also reminded him that her education was in design, that she had no interest in doing production

work, and that production was not the direction that she intended her career to go in.

       39.       Upon information and belief, “production work,” requires less skill than design

work, at which Plaintiff was an expert, and was a considerable “demotion” of her work

responsibilities at Defendant Blue Label.

       40.       Defendant Davis replied, “Well, your career here might be headed more in that

direction.”

                     Defendant Dolly Criticizes Plaintiff for “Complaining”

       41.       Later that same day, Plaintiff saw Defendant Dolly and he angrily approached her

and said, “we need to talk outside.” Plaintiff, realizing that Defendant Davis must have told

Defendant Dolly about her complaints, was horrified and believed that she was going to be fired

for reporting the discriminatory environment to Defendant Davis. Defendant Dolly had never taken

her outside to have a discussion before.

       42.       Defendant Dolly took Plaintiff downstairs on the street and began angrily berating

her for complaining to Defendant Davis about the office environment. Defendant Dolly demanded



                                                   9
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 10 of 32




to know exactly what she talked to Defendant Davis about. She told him that she had reported the

offensive music and conversations as well as well as the fact that the other employee screamed at

her and only her.

       43.     In response, Defendant Dolly told her angrily, “Well, it’s an open office so you just

have to deal with [the music and the offensive conversations].”

       44.     Defendant Dolly was clearly outraged and told her that if she wanted to work at

Defendant she had to “get over it” and accept that she worked in an open office space. Upon

information and belief, Defendant Dolly believed that he and the other employees were allowed to

say whatever sexist, homophobic, anti-disabilities, and discriminatory comments they wanted and

play whatever sexist and discriminatory music they wanted in the open office space and if Plaintiff

did not like hearing the offensive language, they should quit.

       45.     Defendant Dolly told her furiously that it was not acceptable for her to “tell on

people” and try to get people “in trouble.”

       46.     Plaintiff replied, “I have repeatedly told you how uncomfortable the blasting of

inappropriate music makes me and how uncomfortable the environment makes me and you just

never take it seriously.”

       47.     Defendant Dolly said, “Well, we still don’t tattle on each other; that is just not

something that we do here.” He ended the conversation by telling Plaintiff that she “really needed

to put on [her] big girl pants,” and that “[Defendant Blue Label’s] environment is not the kind of

environment where we complain about things to HR or tell on each other.”

       48.     Upon information and belief, Defendant Dolly was making clear to Plaintiff that if

she did not stop complaining about the discriminatory and hostile work environment, she would

be terminated. Thus, Defendant Dolly was threatening Plaintiff’s job in retaliation for reporting



                                                10
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 11 of 32




the discriminatory and hostile environment and warning her that she would likely be fired or

otherwise retaliated against if she reported discrimination.

       49.     From that moment on, Defendant Dolly was even more hostile and dismissive of

Plaintiff. Upon information and belief, Defendant Dolly was intent on firing Plaintiff or getting

her to quit, because she had objected to and reported the discrimination and hostile work

environment.

                          Plaintiff is Assigned More Production Work

       50.     In or around October 2015, “Jane Doe,” one of the few female employees at

Defendant Blue Label, and who was the Director of Production, was terminated and replaced with

Director Spendjian, a male employee.

       51.     Upon information and belief, Jane Doe was terminated because she was very open

with Defendant Blue Label and particularly her managers, about family planning, wanting to get

pregnant, and doing treatment in order to get pregnant that regularly caused her to visit the hospital

and doctors and resulted in time off from work. Defendant Blue Label employees, including

Defendant Dolly, constantly complained about Jane Doe missing work when she was at doctor’s

appointments for family planning. Upon information and belief, Defendant Blue Label’s

management did not complain about male employees missing work.

       52.     Defendant Dolly and others in Defendant Blue Label’s management also constantly

complained about another female employee, who had a chronic heart condition. When this

employee went to the hospital or a doctor’s appointment, her supervisors would complain that she

was “not there” or “not doing her work,” and Defendant Davis would incessantly call or text her

with work assignments even when she was absent taking care of her health.




                                                 11
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 12 of 32




       53.        Upon information and belief, whenever a female employee called out sick, or had

to miss work because of a disability, Defendant Blue Label’s managers inundated them with

demanding and threatening emails and text messages and did not do so to male colleagues.

       54.        Following the termination of the female employee, a vast majority of the production

work was reassigned to Plaintiff, thereby severely increasing her workload and making her job

production focused instead of design focused. Meanwhile, even though Plaintiff took over the

vast majority of Jane Doe’s work, and had to do her design work as well, she was not given Jane

Doe’s former title, Director of Production, nor Jane Doe’s significantly higher salary. Plaintiff

told Jane Doe after she left that she had been given Jane Doe’s production work, but without an

increase in salary. Jane Doe told Plaintiff that given what Jane Doe had been making, Plaintiff was

entitled to at least $20,000 more than Plaintiff was currently making.

       55.        Upon information and belief, in addition to not paying her for the additional work

that she did, Plaintiff was paid less than her similarly situated male co-workers, who had the same

supervisors at Defendant Blue Label, for the same work and duties at Defendant Blue Label.

       56.        Upon information and belief, Plaintiff was assigned extra, unpleasant work because

Defendant Dolly wanted to constructively terminate her because she had complained about

discrimination.

       57.        Also upon information and belief, in or about October 2015, male members of

Defendant Blue Label’s team brought into work a birthday cake for a male team member with two

female Barbie dolls on top in what they referred to as the “Two Girls One Cup” position, which is

a sexist and disgusting sexual position based on a sexual video, and they all laughed and made

lewd jokes again in front of Plaintiff. See Exhibit 2 for photograph of same. Plaintiff was disgusted




                                                  12
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 13 of 32




by the sexual and sexist nature of this birthday cake, and objected to the male managers that she

was disgusted by it.

                  Defendant Davis Continues to Ignore Plaintiff’s Complaints

       58.       Thereafter, the atmosphere at Defendant Blue Label continued to be discriminatory,

sexist, and hostile, and new hire Director Spendjian added to the hostile environment. He

repeatedly talked about how he looked in a speedo bathing suit, made fun of other employees’

sexual competence. Plaintiff continued to be subjected to inappropriate sexual conversations and

offensive music on a daily basis.

       59.       Bizarrely, when they interacted for work, Defendant Davis complained about the

inappropriate and hostile environment to Plaintiff.

       60.       Each time he did so, Plaintiff would say things like “Well yes, it’s not just going to

stop; you have to stop it,” and “You have to have a meeting about it,” “It’s horrible, and it’s even

worse when you are not here.” and “If you think this is bad, you should see what it's like when you

are not here.”

       61.       Defendant Davis replied, “Yes, I am sure it’s even worse when I’m not here” and

repeated, as he often did, that he avoided the office because the environment was so bad.

Exasperated, Plaintiff replied, “Well, maybe the office would benefit from you being more

present.” Defendant Davis replied, “I can’t. I’m too busy.”

       62.       Upon information and belief, Defendant Davis wrongfully believed that if he did

not regularly witness the discrimination and hostile work environment, he was not required to

address or correct the behavior.

       63.       Upon information and belief, Defendant Davis grossly failed in his duty to protect

his employees from gender discrimination and a hostile work environment based on that

discrimination.

                                                  13
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 14 of 32




         Defendant Dolly Monitors Plaintiff’s Time - and Texts her in the Restroom

       64.     After he took her outside to confront her about “telling” on her co-workers,

Defendant Dolly began monitoring Plaintiff’s time in a bizarre manner. Especially disturbingly,

when she went to the restroom Defendant Dolly would text or email her and demand that she return

to work. Upon information and belief, he took extremely long restroom breaks, as did several of

their male coworkers but he did not text other male employees when they were in the restroom.

             Defendant Davis Fails to Act on Plaintiff’s Reports of Discrimination

       65.     In 2017, the environment became increasingly more hostile, discriminatory, and

sexist, and Plaintiff was again forced to raise her objections to this behavior to Defendant Davis.

She specifically told him that the office atmosphere would not improve unless he did something

about it and asked him to address it.

       66.     Much to Plaintiff’s relief, Defendant Davis called a staff meeting shortly after their

conversation. However, during this meeting he only broadly broached employee conduct in the

office and told employees “to behave” because a new employee was starting.

       67.     Much to Plaintiff’s shock and disappointment, thereafter Defendant Davis

primarily focused on the employee dress code and failed to discuss in any way the sexist,

discriminatory, and hostile work environment. During the meeting, he utterly failed to mention

the inappropriate music and the sexist conversation in the office, though Plaintiff had specifically

asked him to do so, and though he regularly acknowledged, was well aware of, and himself disliked

the hostile environment.

                       Defendants Demote the Only Female Supervisor

       68.     Shockingly, at or about that time, Defendant Blue Label’s only remaining female

supervisor, whom Plaintiff knew was successful at her job, was demoted and her position was



                                                14
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 15 of 32




filled by a male named Neil Goodman (“Director of Sales Goodman”). Upon information and

belief, Defendant Davis decided that he wanted a male to run the Sales department instead of a

female because of their sexist attitudes about women in leadership positions.

       69.     Director of Sales Goodman immediately joined in the hostile atmosphere. He

repeatedly offered his snacks to other employees while saying, “does anyone want some of my

nuts,” in an egregiously sexual manner, while laughing.

       70.     He also touched staff members in a way that made Plaintiff and other employees

uncomfortable, like giving them long “hugs” or touching their arms or their shoulders

inappropriately.

       71.     He referred to Plaintiff as “Jewish Girl” and treated her in a demeaning manner as

if she were his personal assistant and or secretary.

       72.     On one occasion, he had an inappropriate conversation with Plaintiff about the way

that her pants fit. Instead of objecting or criticizing Director of Sales Goodman, the male staff

members laughed.

       73.     After a meeting, Plaintiff said to Defendant Davis, “This is supposed to be a

professional atmosphere, why is he allowed to say these things to me?” Making excuses for him

simply because he was an “older” employee, Defendant Davis replied, “He’s a relic, he’s part of a

different generation where staying stuff like that is ok.” Plaintiff replied, “Actually, it’s not ok.”

President David replied, “Well, it is what it is.”

                               The Hostile Environment Continues

       74.     Thereafter several employees, including Defendant Dolly, continued to have loud

and lewd conversations about their sexual practices, which included explicit descriptions of the

manner in which they liked to masturbate. Specifically, Defendant Dolly loudly discussed that he



                                                     15
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 16 of 32




masturbated “all day, every day.” He then appallingly told the entire staff that the “reason he took

so long in the [office] bathroom was because he was masturbating [in the bathroom].”

       75.      Specific examples of the outrageous conversations include Defendant Dolly and

other male employees referring to other employees as “tranny,” or saying “sing it, tranny” when

someone, usually a female, sang along to a song, a term which was repeatedly used in the office

in a denigrating manner. Upon information and belief, “tranny” is a derogatory term for a

transgender individual. They also stated “No Homo!” as if being gay or lesbian was an insult.

       76.      Other examples include Manager Booker telling Director Spendjian, “Ashod, don’t

let anyone jerk your gherkin. Only your wife should do that” and Manager Booker offering

Director Spendjian powder for his “sweaty balls.”

         Plaintiff Faces Hostile and Disrespectful Behavior from Her Co-Employees

       77.     The more Plaintiff expressed disapproval about the hostile and unprofessional

environment, the more she was frozen out. Following her complaints, Plaintiff was regularly

ignored or mansplained because she was a woman. I was regularly ignored or mansplained. Not

because of complaints, but because I’m a woman, Plaintiff was ignored during staff meetings. Her

male co-employees and supervisors continually interrupted her and/or refused to listen to her.

Specifically, Director Spendjian screamed over her several times when she was attempting to

speak during meetings.

       78.     Furthermore, the male employees continually dismissed her input. She had to repeat

herself five or six times on multiple occasions to try to have any of her input heard.

       79.     Plaintiff continually expressed her desire to do meaningful design work but her

superiors ignored her and assigned her what they clearly considered to be “women’s work” –




                                                 16
              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 17 of 32




essentially cleaning and organizing, and being largely the only one to communicate back and forth

with factories, like I was a secretary the office.

        80.     In addition, upon information and belief, Defendant Dolly further retaliated against

Plaintiff for complaining about the hostile work environment by giving her bogus and unnecessary

last-minute assignments and demanding that they be performed immediately, which was

impossible given her workload.

        81.     Defendant Dolly began habitually giving Plaintiff last minute work assignments

and ordered her to stay late, even though she was scheduled to leave work at 6:00 pm.

        82.     These last-minute assignments included such mundane tasks as reorganizing

closets. Upon information and belief, Plaintiff was assigned such work and told that it had to be

done immediately in retaliation for complaining about the hostile work environment and the gender

discrimination, and because Defendant Blue Label wanted to fire her but instead hoped that she

would quit.

        83.     In addition to being dismissed in team meetings and being forced to work late doing

mundane tasks, she was still subjected to inappropriate conversation, sexually explicit and

inappropriate lyrics, and upon information and belief, she was passed over for promotions and

raises and paid less than her male co-workers.

        84.     Upon information and belief, the mistreatment was done in further retaliation for

her objections about the hostile work environment at Defendant Blue Label and in an effort to

constructively terminate her.

    Directors Dolly and Spendjian Makes Loud References to their Sexual Performance
                                   and Pornography

        85.     In or about September 2017, Director Spendjian and Defendant Dolly engaged in a

highly offensive and hostile conversation which centered around Defendant Dolly’s sexual

                                                     17
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 18 of 32




performance after ingesting ginseng. Director Spendjian responded that “some of us don’t need

help in that area,” and laughed uproariously.

       86.     Also in or about September 2017, Defendant Dolly was working on his computer

he unexpectedly and regularly and repeatedly loudly shouted “scheisse porn,” which, according to

what Plaintiff’s co-workers smugly informed her, is pornography that involves defecation.

                             Plaintiff is Retaliated Against for a Disability

       87.     On or around September 14, 2017, Plaintiff returned to work after being diagnosed

with a serious medical condition. Because of the open office environment, Plaintiff quietly

notified Defendant Dolly that she had recently been diagnosed with a serious medical condition

and that she was required to take medication that caused her to have serious stomach distress which

may cause her to spend more time in the bathroom. Plaintiff felt that she had to inform him because

he so closely monitored her bathroom use.

       88.     In response, Defendant Dolly advised her that she should “use a diaper next time.”

He did so in an extremely loud manner with the obvious intention of embarrassing Plaintiff in

front of her co-workers, which utterly humiliated her.

             Plaintiff Is Forced to Listen to Defendant Dolly Discuss His Sex Life

       89.     Shortly thereafter, Defendant Dolly was loudly discussing the length of his penis

and the amount of time it takes him to have an orgasm during intercourse. He would also routinely

discuss his dates and describe in great detail the sexual encounters that he had with various women.

The conversations made Plaintiff extremely uncomfortable.

                 Plaintiff is Scrutinized and Penalized Unlike Her Male Coworkers

       90.     In addition to being assigned menial tasks and clean-up work that were outside the

scope of her job duties, Defendant Blue Label’s management continued to excessively



                                                18
              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 19 of 32




micromanage her lunches and breaks and would criticize and discipline her if she felt she took too

long. Her male co-employees would routinely take long lunches and breaks and upon information

or belief were never disciplined.

       91.       Upon information and belief, this disparity in treatment was discriminatory and

because of her sex.

           Plaintiff is Forced to Listen to Sexually Inappropriate and Offensive Music

       92.       In and around December 2017 and January 2018, Defendant Dolly continued to

loudly play offensive, misogynistic music. He began regularly and repeatedly playing and singing

along with an especially offensive song called “F*ck You Bitch,” which included lyrics discussing

genitalia and using the “n-word” repeatedly. Defendant Dolly sang the lyrics while looking at

Plaintiff, as if he were saying the lyrics to her in order to mock her because she was obviously so

uncomfortable with this.

       93.       When Plaintiff expressed her discomfort and asked Defendant Dolly to turn the

song down he responded by increasing the volume of the song and loudly singing the words to the

song while staring at her.

       94.       On one occasion, Defendant Dolly played music that did not contain derogatory

comments about women and offensive language. Plaintiff commented to him that she appreciated

the change in music in the hopes that he would stop playing this.

       95.       Upon hearing this, Defendant Dolly immediately changed the music and began

playing sexually offensive and inappropriate music loudly in the office.

       96.       Plaintiff repeatedly asked Defendant Dolly and her male co-workers to play their

music at a lower volume, wear headphones, or play less offensive music but each request was

refused.



                                                19
              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 20 of 32




                 Defendant Dolly Harasses Plaintiff for Taking a Lunch Break

       97.      On or around February 9, 2018, Plaintiff left the office for her scheduled lunch

break. While she was out, Defendant Dolly sent her several irate text messages demanding to

know where she was and told her that she could not leave the office if there was work to be done.

       98.      In one particular text, Defendant Dolly said, “You think taking a long lunch or

going to the gym when you are also planning to leave early today is a good thing to do?” Plaintiff

responded “Who’s taking a long lunch or going to the gym? I’ll be back in 5 minutes.”

       99.      Defendant Dolly threateningly responded, “Good … making sure … stuff like that

does not go over well with me.” At this same time, a male co-employee, Employee Song, was out

of the office and had been gone for even longer but, upon information and belief, he was not

reprimanded or questioned.

       100.     Furthermore, Defendant Dolly did not speak to male employees in the derogatory

way he spoke to Plaintiff.

         Plaintiff is Forced to Look at an Inappropriate Picture by Defendant Dolly

       101.     In or around mid-April 2018, Defendant Dolly announced loudly that he had found

a piece of toilet paper with excrement on it in the bathroom, which he took a picture of and walked

around the office showing a photo of the toilet paper and repeatedly demanded that Plaintiff look

at the picture. Plaintiff repeatedly refused to look at the picture.

       102.     Later, Defendant Dolly told Plaintiff that he needed her to look at a file for work

purposes. When Plaintiff looked at what she thought was the “work file” she saw that she was

looking at the picture of the toilet paper with excrement on it. Defendant Dolly and several of her

(male) colleagues laughed uproariously. Plaintiff was horrified and disgusted.




                                                  20
              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 21 of 32




         Defendant Dolly Sends a Rude and Abrasive Email Reprimanding Plaintiff

       103.     On around June 15, 2018, Defendant Dolly sent Plaintiff an email harshly

reprimanding Plaintiff for alleged missteps, when these accusations were uncalled for and

exaggerated. To Plaintiff’s extreme embarrassment, several other employees were cc’d on the

rebuking email. Upon information and belief, Defendant Dolly did not harshly reprimand male

employees, and certainly did not carbon copy other employees if he did so. Upon information and

belief, Defendant Dolly sent the email and cc:ed other employees as a part of his effort to

constructively terminate Plaintiff .

                Plaintiff is Retaliated Against for Observing a Religious Holiday

       104.     Plaintiff requested that, in observance of Rosh Hashanah, a Jewish holiday, she be

scheduled paid time off of work on September 11, 2018 and September 12, 2018. Plaintiff

submitted her request far in advance of the requested days off.

       105.     On or around this time, Plaintiff and Employee Song were working to meet a

deadline, which fell during her off time for Rosh Hashanah. Plaintiff’s requests to attend religious

services for the Jewish were utterly ignored as she was repeatedly reminded for weeks before that

she was needed on the project. Defendant Dolly and Employee Song were hostile because she

would be out of the office to observe the religious holiday. Upon information and belief, it was

Defendant Blue Label’s practice to give employees a day off for religious observance.

       106.     While she was absent, upon information and belief, Defendant Blue Label’s

management complained about Plaintiff being out on “vacation” despite the deadline, when

Plaintiff was observing the religious holidays.

       107.     Defendant Dolly informed Plaintiff that she would need to “make up the days” she

took off for Rosh Hashanah on Martin Luther King, Jr. Day and Good Friday – even though



                                                  21
               Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 22 of 32




Defendant Blue Label offices are closed on those holidays. Fearful for her job, Plaintiff worked in

the office completely alone on these holidays, and he was fearful for her safety as a woman, given

the office had little security.

        108.     Upon information and belief, no male or non-Jewish employees had ever been told

that they had to come in to “make up” days when they took off for religious holidays.

        109.     Upon information and belief, Plaintiff was penalized for taking religious holidays

as part of Defendant Blue Label’s efforts to constructively terminate her in retaliation for objecting

to and reporting the hostile work environment.

        110.     Following her complaints of discrimination, Plaintiff was continually subjected to

abusive and disparate treatment by her superiors and co-employees on a consistent basis while she

was employed by Defendant Blue Label, especially after she repeatedly reported discrimination.

               Plaintiff becomes Defendant Blue Label’s ONLY Female Employee

        111.     By October of 2018, Defendant Blue Label employed only two female employees.

Upon information and belief, due to the hostile work environment complaints, Defendant Blue

Label had decided to hire only men.

        112.     Although Plaintiff had five female co-workers working in the office when Plaintiff

started, two of the women were terminated, one was constructively terminated in 2016, and in

October of 2018, a third co-worker was constructively terminated after being demoted so a male

could lead her department.        Thereafter, Plaintiff was the only female employee and the

environment became more hostile than ever. Plaintiff felt very alone and she tried to keep her head

down as the fraternity like atmosphere continued.




                                                 22
               Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 23 of 32




                             Plaintiff Suffers Serious Medical Issues

        113.     Plaintiff’s chronic digestive conditions became extremely bad and she began

experiencing migraine headaches, severe lightheadedness, debilitating stomach pain, and recurrent

bouts of vomiting and diarrhea.

        114.     After visiting several doctors she was told that she needed to get an endoscopy and

several other tests.

        115.     Plaintiff told Defendant Dolly and Director Spendjian several times privately how

serious her medical issues were, and that she had severe headaches, lightheadedness, and dizziness,

or that her “computer was spinning,” that she had severe stomach problems, and that she

experienced nausea and was vomiting in the office. She told Director Spendjian that she had a

sharp pain in her rib. She told both Defendant Dolly and Director Spendjian that she was very

concerned and scared about what was going on with her health, and believed it was serious.

        116.     When Plaintiff told Defendant Dolly that she would be leaving to go to the doctor,

he automatically responded with “Well, we have work to do” and gave her annoyed and

disparaging looks, simply for requesting to leave to address her medical issues. Whenever Plaintiff

told Defendant Dolly she was going to the doctor, he would say “You’re leaving??” “You’re acting

like you don’t want to be here,” or “You need to get it together.” Plaintiff repeatedly said that she

was telling the truth, and that she really did have serious health issues, and that she was getting

treatment from a doctor. Defendant Dolly sent text message to her my coworkers asking asked

them if she was “really sick,” disbelieving her, and Defendant Dolly always rolled his eyes,

grunted, turned away, and/or refused to say goodbye. The more Plaintiff requested time off for her

serious medical issue, the more hostile Defendant Dolly became towards her.




                                                 23
               Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 24 of 32




        117.     Upon information and belief, Defendant Blue Label’s management perceived her

as being disabled and was concerned that she would miss work for her medical procedures, and

also concerned that she could be diagnosed with a chronic disability that would cause her to miss

work.

        118.     In or about mid-December 2018, Plaintiff told Defendant Blue Label’s

management that she was going to have to miss work on several occasions over the next few

months due to medical testing.

                    Plaintiff is Discriminatorily and Retaliatorily Terminated

        119.     Upon information and belief, the news about her medical issues was the final straw.

After repeatedly complaining about the gender-based hostile work environment, which made her

a target for termination, she now had a serious medical issue on top of this.

        120.     Defendant Blue Label terminated Plaintiff on January 2, 2019, less than three

weeks after she made Defendant Blue Label aware of her medical issues.

        121.     Upon information and belief, Plaintiff was fired for taking time to address her

serious medical issue, because Defendant Blue Label perceived her as being disabled and did not

want to risk employing someone who was about to be diagnosed with a serious medical condition,

and in retaliation for objecting to and reporting severe and pervasive discrimination and

harassment.

                    AS AND FOR THE FIRST CAUSE OF ACTION
 (Gender and Religious Discrimination in Violation of Title VII Against Defendant Blue Label)

        122.       Plaintiff re-alleges and incorporates by reference each and every allegation in

each and every aforementioned paragraph as if fully set forth herein.

        123.       Defendant Blue Label has discriminated against Plaintiff on the basis of her

gender and religion in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq., as

                                                 24
              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 25 of 32




amended by the Civil Rights Act of 1991 (“Title VII”). Plaintiff has suffered both disparate impact

and disparate treatment as a result of Defendant Blue Label’s wrongful conduct.

       124.       Defendant Blue Label has discriminated against Plaintiff by treating her

differently from and less preferably than similarly-situated male and non-Jewish employees and

by subjecting her to severe and pervasive harassment, a hostile work environment, discriminatory

pay, discriminatory denial of promotions, disparate terms and conditions of employment on the

basis of her sex and religion.

       125.       Defendant Blue Label’s conduct has been intentional, deliberate, willful,

malicious, reckless, and conducted in callous disregard of the rights of Plaintiff, entitling Plaintiff

to punitive damages.

       126.       By reason of Defendant Blue Label’s discrimination, Plaintiff is entitled to all

remedies available for violations of Title VII.

                      AS AND FOR THE SECOND CAUSE OF ACTION
                (Retaliation in Violation of Title VII Against Defendant Blue Label)

       127.        Plaintiff re-alleges and incorporates by reference each and every allegation in

each and every aforementioned paragraph as if fully set forth herein.

       128.       Plaintiff repeatedly objected to and reported to Defendant Blue Label about

Defendant Blue Label’s discriminatory treatment of her.

       129.       In retaliation, Defendant Blue Label subjected Plaintiff to a series of adverse

employment actions including, but not limited to, subjecting Plaintiff a hostile work environment,

disparate treatment, and a termination of Plaintiff’s employment.

       130.       Defendant Blue Label’s conduct has been intentional, deliberate, willful,

malicious, reckless and conducted in callous disregard of the rights of Plaintiff.

       131.       As a result of Defendant Blue Label’s conduct alleged in this Complaint,

                                                  25
              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 26 of 32




Plaintiff has suffered and continues to suffer harm, including but not limited to lost earnings, lost

benefits, other financial loss, and non-economic damages.

       132.        By reason of Defendant Blue Label’s retaliation, Plaintiff is entitled to all

remedies available for violations of Title VII.

                    AS AND FOR THE THIRD CAUSE OF ACTION
(Gender and Religious Discrimination in Violation of the New York City Human Rights Law, and
               the New York State Human Rights Law Against All Defendants)

       133.        Plaintiff re-alleges and incorporates by reference each and every allegation in

each and every aforementioned paragraph as if fully set forth herein.

       134.        Defendants have discriminated against Plaintiff on the basis of her gender and

religion in violation of the New York State Human Rights Law and the New York City Human

Rights Law. Plaintiff has suffered both disparate impact and disparate treatment as a result of

Defendants’ wrongful conduct.

       135.        Defendants have discriminated against Plaintiff by treating her differently from

and less preferably than similarly-situated male and non-Jewish employees and by subjecting her

to severe and pervasive harassment, a hostile work environment, discriminatory pay,

discriminatory denial of promotions, disparate terms and conditions of employment, and/or other

forms of discrimination on the basis of her sex and religion.

       136.        Defendants’ conduct has been intentional, deliberate, willful, malicious,

reckless, and conducted in callous disregard of the rights of Plaintiff, entitling Plaintiff to punitive

damages.

       137.        By reason of Defendants’ discrimination, Plaintiff is entitled to all remedies

available for violations of the New York City Human Rights Law and the New York State Human

Rights Law. Plaintiff shall seek attorney’s fees and punitive damages.



                                                  26
               Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 27 of 32




                      AS AND FOR THE FOURTH CAUSE OF ACTION
                 (Retaliation in Violation of the New York State Human Rights Law
                 and the New York City Human Rights Law Against All Defendants)

        138.        Plaintiff re-alleges and incorporates by reference each and every allegation in

each and every aforementioned paragraph as if fully set forth herein.

        139.       Plaintiff repeatedly objected to and reported to Defendants about Defendants’

discriminatory treatment of her.

        140.       In retaliation, Defendants subjected Plaintiff to a series of adverse employment

actions including, but not limited to, subjecting Plaintiff severe and pervasive harassment, a hostile

work environment, discriminatory pay, discriminatory denial of promotions, and disparate terms

and conditions of employment.

        141.       Defendants’ conduct has been intentional, deliberate, willful, malicious, reckless

and conducted in callous disregard of the rights of Plaintiff.

        142.       As a result of Defendants’ conduct alleged in this Complaint, Plaintiff has

suffered and continues to suffer harm, including but not limited to lost earnings, lost benefits, other

financial loss, and non-economic damages.

        143.       By reason of Defendants’ discrimination, Plaintiff is entitled to all remedies

available for violations of the New York State Human Rights Law and the New York Human

Rights Law. Plaintiff shall seek attorney’s fees and punitive damages.

                     AS AND FOR THE FIFTH CAUSE OF ACTION
   (Disability Discrimination and/or Perceived Disability Discrimination and Retaliation in
 Violation of the New York State Human Rights Law and the New York City Human Rights Law
                                   Against All Defendants)

        144.     Plaintiff repeats and re-alleges each and every allegation above with the same force

and effect as if fully set forth herein.




                                                  27
               Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 28 of 32




        145.     Defendants subjected Plaintiff to discrimination, a hostile work environment, and

an atmosphere of adverse employment actions and decisions because of her actual and/or perceived

disability in violation of Plaintiff’s statutory rights.

        146.       Plaintiff repeatedly objected to and reported to Defendants about Defendants’

discriminatory treatment of her.

        147.     In response to Plaintiff’s exercise of her rights under the New York State Human

Rights Law and the New York City Human Rights Law, Defendants subjected Plaintiff to a hostile

work environment and ultimately terminated Plaintiff.

        148.     As a direct and proximate result of Defendants’ unlawful employment practices,

Plaintiff has suffered extreme mental anguish, outrage which has manifested in physical

symptoms, severe anxiety about her future, harm to her physical well-being and health, harm to

her employability and earning capacity, painful embarrassment among her family, friends, and co-

workers, damage to her personal and professional reputation, disruption of her personal life, and

the loss of enjoyment of the ordinary pleasures of everyday life.

        149.     Accordingly, Defendants discrimination retaliated against Plaintiff in violation of

her statutory rights as guaranteed by the New York State Human Rights Law and the New York

City Human Rights Law.

                      AS AND FOR THE SIXTH CAUSE OF ACTION
    (Disability Discrimination and/or Perceived Disability Discrimination and Retaliation in
        Violation of the Americans with Disabilities Act Against Defendant Blue Label)

        150.     Plaintiff repeats and re-alleges each and every allegation above with the same force

and effect as if fully set forth herein.




                                                    28
               Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 29 of 32




        151.     Defendant Blue Label subjected Plaintiff to discrimination, a hostile work

environment, and an atmosphere of adverse employment actions and decisions because of her

actual and/or perceived disability in violation of Plaintiff’s statutory rights.

        152.     In response to Plaintiff’s exercise of her rights under the ADA, Defendant Blue

Label subjected Plaintiff to severe and pervasive harassment, a hostile work environment,

discriminatory pay, discriminatory denial of promotions, disparate terms and conditions of

employment and ultimately terminated Plaintiff.

        153.     As a direct and proximate result of Defendant Blue Label’s unlawful employment

practices, Plaintiff has suffered extreme mental anguish, outrage which has manifested in physical

symptoms, severe anxiety about her future, harm to her physical well-being and health, harm to

her employability and earning capacity, painful embarrassment among her family, friends, and co-

workers, damage to her personal and professional reputation, disruption of her personal life, and

the loss of enjoyment of the ordinary pleasures of everyday life.

        154.     Accordingly, Defendant Blue Label discriminated and retaliated against Plaintiff in

violation of her statutory rights as guaranteed by the Americans with Disabilities Act.

                         AS AND FOR THE SEVENTH CAUSE OF ACTION
               (Unequal Pay in Violation of the Equal Pay Act Against Defendant Blue Label)

        155.     Plaintiff repeats and realleges each and every allegation contained in this Complaint

with the same force and effect as if fully set forth herein.

        156.     At all times relevant to this action, Plaintiff was employed by Defendant Blue Label

within the meaning of the Fair Labor Standards Act (“FLSA”) 29 U.S.C. §§ 201 et seq., as

amended to include the Equal Pay Act, 29 U.S.C. §§ 206(d) et seq.

        157.     At all times relevant to this action, Defendant Blue Label was an employer within

the meaning of the FLSA and the Equal Pay Act.


                                                   29
              Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 30 of 32




       158.      The acts, practices and policies of Defendant Blue Label, as set forth above,

constitute discrimination against Plaintiff, in violation of the FLSA and the Equal Pay Act, by

unlawfully paying female employees less than male employees for equal work. Upon information

and belief, Defendant Blue Label was aware of complaints made by Plaintiff concerning

Defendant’s unfair pay practices, but did not rectify or investigate its unlawful pay practices.

       159.      Defendant Blue Label’s violations of the Equal Pay Act were willful and/or

reckless, entitling plaintiff to the three year statute of limitations and liquidated damages available

under the FLSA and the Equal Pay Act.

                      AS AND FOR THE EIGHTH CAUSE OF ACTION
            (Unequal Pay in Violation of the Equal Pay Act Against Defendant Blue Label)

       160.      Plaintiff repeats and realleges each and every allegation contained in this Complaint

with the same force and effect as if fully set forth herein.

       161.      At all times relevant to this action, plaintiff was employed by defendants within the

meaning of Article 6 of the New York Labor Law §§ 190, et seq.

       162.      Defendants violated the right of Plaintiff to be paid the same as male employees

performing equal work, in violation of New York Labor Law § 194.

       163.      The acts, practices and policies of Defendant Blue Label, as set forth above,

constitute discrimination against plaintiff, in violation of the New York State Equal Pay Act, N.Y.

Labor Law § 194, et seq.

       164.      Upon information and belief, Defendant Blue Labelwas aware of complaints by

Plaintiff concerning Defendant’s unfair pay practices, but did not rectify or investigate its unlawful

pay practices.

       165.      Defendants violations of the New York Labor Law §§ 190, et seq., were therefore

willful within the meaning of N.Y. Labor Law § 198, entitling plaintiff to liquidated damages.


                                                  30
               Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 31 of 32




                                              RELIEF

WHEREFORE, for the foregoing reasons, Plaintiff demands judgment against Defendants, for

all compensatory, emotional, physical, and punitive damages, lost pay, front pay, injunctive relief,

and any other relief to which the Plaintiff is entitled. It is specifically requested that this Court

grant judgment in favor of Plaintiff as follows:

       (i)       On the First Cause of Action, awarding Plaintiff compensatory damages in an

                 amount to be determined at trial but in any case, no less than $1,000,000.

       (ii)      On the Second Cause of Action, awarding Plaintiff compensatory damages in an

                 amount to be determined at trial but in any case, no less than $1,000,000.

       (iii)     On the Third Cause of Action, awarding Plaintiff compensatory damages in an

                 amount to be determined trial but in any case, no less than $1,000,000;

       (iv)      On the Fourth Cause of Action, awarding Plaintiff compensatory damages in an

                 amount to be determined trial but in any case, no less than $1,000,000;

       (v)       On the Fifth Cause of Action, awarding Plaintiff compensatory damages in an

                 amount to be determined trial but in any case, no less than $1,000,000;

       (vi)      On the Sixth Cause of Action, awarding Plaintiff compensatory damages in an

                 amount to be determined trial but in any case, no less than $1,000,000;

       (vii)     On the Seventh Cause of Action, awarding Plaintiff compensatory damages in an

                 amount to be determined trial but in any case, no less than $1,000,000, including

                 but not limited to back pay with interest and equity pay based on Plaintiff's

                 appropriate compensation had her rights not been violated and had she not been

                 discriminated against;

       (viii) On the Eighth Cause of Action, awarding Plaintiff compensatory damages in an

                                                   31
             Case 1:21-cv-00396 Document 1 Filed 01/15/21 Page 32 of 32




               amount to be determined trial but in any case, no less than $1,000,000, including

               but not limited to back pay with interest and equity pay based on Plaintiff's

               appropriate compensation had her rights not been violated and had she not been

               discriminated against;

      (ix)     Awarding Plaintiff all damages including liquidated damages and punitive damages

               to which she is entitled, as well as the costs and disbursements of this action,

               including reasonable attorneys’ fees, together with such other and further relief as

               this court deems equitable, proper, and just.

Dated: New York, New York
       January 15, 2020

                                                     Respectfully submitted,

                                                     GODDARD LAW PLLC
                                                     Attorney for Plaintiff

                                                     By: /s/ Megan S. Goddard
                                                         Megan S. Goddard, Esq.
                                                     39 Broadway, Suite 1540
                                                     New York, NY 10006
                                                     Office: 646-504-8363
                                                     Fax: 212-473-8705
                                                     Megan@goddardlawnyc.com




                                                32
